Citation Nr: 1709573	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial evaluation for service-connected residuals, other than scar and neurologic residuals, of a non-displaced fracture of the right zygomatic arch (hereinafter jaw condition), currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel
INTRODUCTION

The Veteran served on active duty from April 1976 to November 1987.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for non-displaced fracture of the right zygomatic arch and granted a noncompensable rating effective January 15, 2003.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.  

In February 2015, the Board remanded the issue of entitlement to an increased rating for a jaw condition, along with the issue of entitlement to service connection for a bilateral foot condition.  In May 2015, the Agency of Original Jurisdiction issued a rating decision that, in pertinent part, granted service connection for bilateral pes planus/plantar fasciitis (claimed as foot condition), as well as service connection for paralysis of the fifth right cranial nerve, paralysis of the seventh right cranial nerve, and a scar of the right face, all as related to the service-connected jaw condition.  

As service connection for the bilateral foot condition has been granted, it is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).   Further, as residual scarring and nerve involvement related to the jaw condition were separately adjudicated in the May 2015 rating decision, those manifestations will not be considered as part of the increased rating claim for the jaw condition adjudicated herein.   In this regard, the Veteran was provided notice of the May 2015 rating decision, and did not express disagreement with the ratings assigned for the nerve conditions, despite challenging the effective dates assigned for those awards, as well as challenging both the rating assigned and the effective date for the bilateral foot disability.  Moreover, unlike the criteria for rating a back disability, for example, the applicable diagnostic codes pertaining to the jaw condition do not call for a separate rating for neurologic disability stemming from the underlying disability.  Thus, the nerve and scarring conditions are considered separate and distinct from the jaw disability currently before the Board.

To the extent that the Veteran has filed a notice of disagreement with the initial rating assigned for his bilateral foot disability, and the effective dates for the awards of service connection for the bilateral foot and cranial nerve disabilities, such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to the rating and effective assigned for the award of service connection for a bilateral foot disability, and the effective dates assigned for the award of service connection of the fifth and seventh cranial nerve disabilities, will be the subject of a later Board decision, if ultimately necessary.

Finally, in June 2015 and October 2016, the Veteran waived AOJ consideration of additional evidence submitted after the appeal was last adjudicated in May 2015.  38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's residuals of a fractured zygomatic arch include periodic swelling and subjective complaints of pain and difficulty chewing.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of a right zygomatic arch fracture, other than scar or nerve manifestations, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.71a, Diagnostic Code 5299-5296, 4.150, Diagnostic Code 9916 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, the appeal arises from disagreement with the initial rating assigned following the grant of service connection for the Veteran's jaw condition.  The courts have held that once service connection is granted the claim is substantiated, and additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and post-service VA and private treatment records have been obtained.  The Veteran was also provided VA examinations for his jaw condition in May 2003, June 2006, May 2015, and August 2016.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provide sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 2 Vet. App. 303 (2007).

In March 2015, the Board remanded the case for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Inasmuch as the AOJ obtained VA treatment notes, requested additional sources of private treatment, provided the Veteran with a new examination (pursuant to which he was granted secondary service connection for residual nerve manifestations), and readjudicated the claim in a May 2015 Supplemental Statement of the Case, the Board finds that there has been substantial compliance.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination--assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's right jaw disability is rated analogously under Diagnostic Code 9916 for malunion or nonunion of the maxilla, which provides for a noncompensable rating for slight displacement.  38 C.F.R. § 4.150.  In order to warrant a higher 10 percent rating under that diagnostic code, the evidence must show moderate displacement of the maxilla.

Another arguably relevant diagnostic code is Diagnostic Code 9904 for malunion of the mandible, which similarly provides for a noncompensable rating for slight displacement.  38 C.F.R. § 4.150.  Higher compensable ratings of 10 and 20 percent are respectively warranted for moderate and severe malunion of the mandible.  Id.  The note to Diagnostic Code 9904 provides that ratings are dependent on the degree of motion and loss of masticatory function.

Following a review of the record, the Board finds that a higher compensable rating is not warranted.  The Veteran's primary residuals from his in-service zygomatic arch fracture include facial pain and numbness stemming from residual nerve damage.  Those symptoms have been accounted for in separate ratings for residual 5th and 7th cranial nerve damage, which encompass sensory and motor manifestations, as well as facial muscle innervation.  As will be discussed below, the Board finds that any additional residuals do not more nearly approximate a higher compensable rating under any other relevant diagnostic code.

In this case, the most probative evidence shows the Veteran's in-service jaw fracture to be well-healed and with at worst slight, if any, displacement of the zygomatic arch.  In this regard, a May 2015 VA examiner explicitly noted that the Veteran had a history of nondisplaced zygomatic arch fracture, and continues to have "nondisplaced or slight displacement of his zygomatic arch."  Similarly, following examination of the Veteran and a CT scan, a June 2006 VA examiner described the Veteran's zygomatic arch to be nondisplaced and assessed a well-healed right zygomatic arch fracture.  Specifically, the examiner noted that there was no significant deformity on panoramic radiograph, which revealed the right orbital rim to be intact and symmetrical to left; the anterior wall of maxilla to be intact with no visual deformity; and the lateral wall of the zygoma and maxillary sinus to be intact.  VA examiners in May 2003 and April 2015 also found the Veteran's right zygomatic arch fracture from service to be well-healed, and did not otherwise note any displacement of the zygomatic arch, the mandible, or the maxilla.  On the contrary, the April 2015 examiner noted that September 2014 panographic/intraoral imaging revealed "no apparent displacement of the right zygomatic arch," and in January 2004, the malar eminence was noted to be symmetrical bilaterally.

Similarly, while ongoing VA and private treatment notes show complaints of numbness and pain, they are negative for objective evidence of displacement of the zygomatic arch, the maxilla, or the mandible.  Thus, a higher rating based on displacement of the zygomatic arch, to include by analogy to displacement of the maxilla or mandible, is not warranted.  38 C.F.R. § 4.150, Diagnostic Codes 9904, 9916.

The Board has considered a June 2011 statement from a private registered nurse, L.T., indicating that the Veteran has "severe impairment and permanent damages" related to his "chronic and severe" jaw condition.  In a somewhat disjunctive and confusing statement, the nurse appears to attribute a history of dental/oral problems with chewing/masticatory or mastication function to cranial nerve damage and mandible displacement.  However, for reasons discussed below, the Board accords that statement no probative value.

First, there is no indication that the nurse reviewed the Veteran's medical records, including his service treatment records documenting his in-service zygomatic arch fracture, and appears to have instead, relied upon the Veteran's own self-reported medical history.  In this regard, neither of the nurse's references to a mandibular fracture and mandibular displacement are supported by the record.  An April 2015 VA examiner addressed specific evidence in the record pertaining to the mandible, including the Veteran's reports of anterior mandibular pain, a rating of the Veteran's jaw condition under the diagnostic code for the mandible, and treatment records erroneously noting a history of malunion of the mandible.  The examiner found, however, that the Veteran's injury in 1980 was a non-displaced right zygomatic arch fracture, and that there did not appear to be any documentation of an injury or fracture of the mandible.  The service treatment records are consistent with that finding, as they show an April 1980 assessment of non-displaced fracture of the right zygomatic arch, without any reference to the mandible.  Furthermore, imaging of record is negative for evidence of malunion of the mandible, and the nurse did not reference any imaging conducted on her part.  For example, in April 2008, when chronic mandible pain of questionable etiology was assessed, x-rays were reviewed and showed several missing teeth but no acute changes, and malunion or displacement of the mandible was not noted.  

Second, given internal inconsistencies and inconsistences with other evidence of record, the Board finds the statement not probative.  Regarding internal inconsistencies, the nurse writes in her first paragraph that the Veteran has "severe malunion and severe displacement of the mandible."  However, in bullet points that follow that paragraph, the nurse notes that the Veteran's "[n]on displacement is related to the mandible being fractured and the bones are not aligned [sic]" and that "[n]on-displacement creates an overbite/cross bite."  Then, in another bullet point, the nurse again notes "[s]evere malunion and severe displacement of the mandible."  Thus, the nurse seemingly found both severe malunion/displacement of the mandible, as well as non-displacement of the mandible on her examination, without any reconciliation or explanation for the contradictory findings.

Given the internal inconsistencies and the evidence of record contradicting findings in the nurse's statement, and in particular, because the June 2011 statement was based on the false premise of a mandible fracture sustained in service, the Board accords the June 2011 statement no probative value.  Similarly, statements from a private oral surgeon dated in February 2014 and October 2016 are lacking in probative value as they are also based on the Veteran's false report of a "right mandibular fracture" sustained in service.  See Reonal v. Brown, 5 Vet.App. 458, 794 (1993) (a medical opinion based upon an inaccurate factual predicate has no probative value).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  
 
The Board has considered the Veteran's lay statement regarding the severity of his jaw condition, including reports of "severe pain, numbness, and other complications..." as reported in a June 2011 letter, as well as the functional impairment caused by those symptoms.  However, there is evidence that calls into question the credibility or reliability of the Veteran's self-reports.  In this regard, a September 2016 VA psychiatric examiner raised a concern of secondary gain.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Moreover, as noted above, the Veteran has falsely reported to private medical providers that he sustained a fracture of the mandible in service, which is unsupported by his service treatment records.  To the extent that it could be viewed simply as a mistake, the Board notes that in January 2008 the Veteran attributed his facial numbness to a maxilla fracture in service.

Furthermore, the Veteran's subjective reports of record and in support of his claim frequently conflict with the objective findings, and are either unsupported or likely exaggerated.  For example, in April 2003, the Veteran told a nurse his pain was rated as a 7/10, but on physical examination, the physician noted "no pain that I could appreciate over the right jaw area."  While the Veteran has also reported severe numbness, a March 2006 private provider described the "small extent of the paresthesia without any other deficits," and a "minimal amount of neuralgia" secondary to his injury in service.  Then, during a June 2006 VA examination, the examiner found that the claimed numbness of the face was not supported by dull, sharp analysis.  The Veteran has also reported facial swelling, as reported to a May 2015 VA examiner and in a June 2015 statement.  However, the objective evidence does not support recurrent facial swelling.  Indeed, in January 2004, the Veteran stated that he felt like he had swelling across the right temporalis muscle.  However the VA provider noted that such was not evident on examination.  

The Board also notes that the Veteran has reported severe symptoms and submitted in support of his claim evidence of difficulty chewing.  However, he did not generally report any such difficulty and was not found to have any such impairment during his ongoing VA and private treatment, to include during nutritional consultations.  On the contrary, in March 2006, despite the Veteran's complaints of facial numbness and paresthesias, there was no mention of difficulty chewing, and the examiner found that the Veteran was "without any other deficits."  In August 2006, he was noted to have an increased appetite and to have gained weight, but there is no evidence of a contemporaneous report of any impairment with eating or chewing.  Nor did he report such impairment during other visits in which he sought treatment for his "jaw pain" or numbness.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

It also appears that the Veteran's pain has been largely attributed to nonservice-related conditions, including tooth abscesses and periodontal disease, and has been reported in locations other that the zygomatic arch or cheek bone.  During VA examinations in May 2003 and June 2006, it was noted that in May 2003 the Veteran had missing teeth, periodontal disease, and pain that was related to an abscessed tooth.  In May 2003, a VA physician described as an "authority on facial structure problems" recorded his belief that the Veteran's more recent pain and discomfort was from an abscessed tooth and not from his previous injuries for which he was being evaluated for by Compensation and Pension (i.e., his jaw condition).  In June 2003, the Veteran reported that he had a root canal and his right face symptoms had resolved.  In January 2004, it was noted that the Veteran had been previously treated for dental abscess, and on examination, there was periapical maxillary dental disease associated with the right second bicuspid, but no evidence of soft tissue abscess.  In December 2004 and December 2005, the Veteran reported a CT scan showed gum disease, and treatment for the same.  Notably, neither the missing/abscessed teeth, nor the periodontal disease was attributed to the Veteran's non-displaced zygomatic arch fracture.  

Similarly, reports by the Veteran of pain that he considers to be related to his "jaw condition" often are located in the mandible.  In February 2006, while reporting jaw pain, the pain and discomfort was reported to be in the lower incisors.  The jaw pain reported in January 2008 and April 2008 related to his mandible, and he was assessed with necrotic teeth and mandible pain of questionable etiology.  However, as stated, the Veteran's mandible was not fractured in service and has not been related to his in-service fracture of his cheek bone.  Also probative is that, when asked in April 2005 by the Social Security Administration about how his jaw condition limits his work ability, he wrote that a pain mask irritates his "gums."  Such a report suggests pain related to periodontal disease as opposed to any cheek bone fracture.  Thus, it appears that many of the symptoms the Veteran attributed to his jaw condition actually stemmed from dental conditions including periodontal disease and tooth abscesses.

The Board has considered whether an increased or separate rating is warranted for other residuals, as various statements by the Veteran in the record suggest a belief that he has right sinus or nasal problems stemming from his non-displaced zygomatic arch fracture in service.  However, his statements are neither supported by the medical evidence of record nor are they competent.

In this regard, early evidence shows left sinus problems without mention of the right sinus.  In April 1999, the Veteran had a left maxillary oral fistula, and in September 2003, imaging revealed a left maxillary retention cyst versus polyp.  In January 2004, it was noted that a CT scan of sinuses in May 2003 revealed no abnormalities of the right sinus or in the soft tissue overlying it.  Also in January 2004, while being seen for a nasal airway obstruction, the Veteran was found to have a deviated septum, notably to the right.  The examining VA surgeon noted that he had a "very long discussion" with the Veteran regarding his nasal airway obstruction, septal deviation, and facial trauma.  While the VA surgeon found that the Veteran's numbness was probably related to his cheek bone fracture in service, he did not relate any other symptom to the fracture, and did "not believe that [the Veteran's] nasal air way obstruction is related in any way to face trauma 20 years ago."  More recently, in March 2007, the Veteran was reportedly convinced that he has had sinus problems in the right maxillary sinus since his injury in service.  However, on further questioning, the provider noted that the Veteran did not really give "a good sense of his symptoms other than some nasal airway obstruction, and rhinorrhea, as well as some post nasal drip."  The provider assessed allergic rhinitis, nasal airway obstruction, and possible sinusitis, none of which were attributed to the Veteran's jaw condition.  

The Board also recognizes that the Veteran is noted in the record to have a mandibular cross bite, as discussed in the private February 2014 and October 2016 private oral surgeon's statements.  The oral surgeon also indicated that the occlusion was causing trauma to the cheek while masticating.  However, as discussed, the Veteran's in-service injury did not involve the mandible, and no VA examiner has determined mandibular impairment resulting from the well-healed non-displaced zygomatic arch fracture in service.  Indeed, the April 2015 VA examiner expressly found no evidence in the record of such.  Thus, the mandibular cross bite is not considered to be related to the jaw condition, nor has the Veteran specifically contended such. 

Additionally, as a lay person, the Veteran has not shown that he has specialized training sufficient to render an opinion or diagnosis as to residuals of his in-service non-displaced zygomatic arch fracture, to include any sinus disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).   The diagnosis and etiology of a sinus condition or a nasal obstruction are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of any sinus condition or nasal obstruction is not competent medical evidence.  The Board finds the medical evidence of record, including the opinions of the January 2004 VA surgeon and March 2007 VA provider, and the examination reports which are negative for additional residuals related to the jaw condition, to be significantly more probative than the Veteran's lay assertions.

Given the foregoing, notwithstanding a lack of competent medical evidence linking any right maxillary sinus problems to the jaw condition, the record does not otherwise support that the Veteran has a residual sinus disability or nasal obstruction related to his zygomatic arch fracture in service.  As such, the Board finds that the Veteran does neither an increased nor separate rating is warranted for any such disability.

Next, while the Board finds that the diagnostic code for rating malunion of the maxilla appears to be the most analogous to the Veteran's disability based on location and function of the affected body part, the Board has considered other potentially relevant diagnostic codes.  However, the Board finds that no other diagnostic code provides for a higher compensable rating in this case.  Indeed, the record is void of evidence of involvement of the ramus, hard palate, coronoid process of the mandible, condyloid process of the mandible, temporomandibular articulation, or loss of teeth related to the service-connected jaw condition.  Furthermore, the Board notes that even though it has considered a rating under Diagnostic Code 9904 for malunion of the mandible despite the fact that service treatment records do not show any injury to the mandible in conjunction with the Veteran's in-service zygomatic arch fracture, a compensable rating is not warranted under that code as there is no evidence of moderate displacement, limited jaw motion, or more than mildly impaired masticatory function.  

The Board has also considered the diagnostic code pertaining to the skull, given the anatomical location of the in-service fracture.  However, Diagnostic Code 5296 requires a loss of a part of the skull.  38 C.F.R. § 4.71a.  In this case, the Veteran sustained a fracture to the zygomatic arch, one of the bones of the skull, but is not shown to have any bone loss as a result.  Thus, that diagnostic code is not applicable and cannot provide for a higher rating.

In sum, the Veteran's service-connected jaw condition has been consistently noted throughout the record to be "well-healed," and is primarily manifested by pain and numbness related to nerve damage, for which he is separately service connected.  He has also been separately service connected for a scar related to his jaw condition, despite evidence showing that the October 2013 surgery was to remove a cyst-like lesion on the anterior mandible for which service connection has been denied.  In any event, absent evidence of additional or more severe residuals for which the Veteran is not already being compensated, including displacement of the zygomatic arch or maxilla, a higher rating is not warranted.  As such, entitlement to a compensable disability rating for the nondisplaced zygomatic arch fracture itself is denied.  38 C.F.R. §§ 4.71a, 4.150.

Furthermore, although the Veteran has a diagnosis of periodontal disease, which the May 2003 VA examiner and surgeon found to be more likely than not the cause of the Veteran's pain, there is no indication that the diagnosis is related to his in-service non-displaced fracture of the right zygomatic arch, nor does the Veteran contend such.

Therefore, the Board finds that the weight of the evidence is against the assignment of a compensable disability rating for the service-connected residuals of a fracture of the right zygomatic arch.  There is no basis for any staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Finally, the Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, or separately accounted for by ratings for nerve damage and arguably scars, and no referral for extraschedular consideration is required. Thus, the Board finds that the rating schedule is adequate.


ORDER

Entitlement to a compensable disability rating for residuals of a right zygomatic arch fracture is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


